DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, filed 24 May 2022, with respect to the rejection(s) of claim(s) 23-27, 24-36, 39, 41-46 under 35 USC 103 have been fully considered and are not persuasive.  
In response to applicant's argument that modifying Franano to arrive at the claimed invention would make the device unsatisfactory for its intended purpose since the device of Franano does not recognize the “normal pressure” and that the prior art does not describe the placement in a lymphatic system. Examiner notes the instant claims recite an apparatus and not a method. While Franano does not explicitly recite a range of monitoring for the pump, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). Applicant is invited to demonstrate with evidence that the claimed device would be patentably distinct from the prior art devices with a change in the claimed range. In the instant case, the device of Franano would not operate differently with the claimed range and since Franano teaches that the pump allows the control of fluid through the device by adjusting the pump speed after sensing the flow/pressure ([0119]), the device would function appropriately having the claimed pressure range. Examiner is not remodeling the blood vessels to fit this purpose since the blood vessels are not the actual portion of the apparatus. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “can” be within the claimed ranges of 2-6 mmHg (specification pp. [0015]). 
Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The limitations “configured to be positioned in and measure pressure in an area of a junction of a subclavian vein and an internal jugular vein with at least a portion of the inflow tube positioned in the vicinity of a lymphatic duct outlet within the junction” and “in the vicinity of the lymphatic duct outlet” are statements of intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Franano discloses the device be implanted to treat blood in the vessels ([0009]) which allows the device to be capable of performing the intended use of operating at a junction of a subclavian vein and an internal jugular vein and in vicinity of lymphatic duct outlets.
For these reasons, claims 23-27, 24-36, 39, 41-46 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26, 34-36, 39, 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Franano (WO 2013/025826 published 21 February 2013, for convenience, the US PG Publication (US 20140296615) will be used for reference).
Regarding claim 23, Franano discloses blood treatment system comprising a pump (25, figure 43, [0100]) comprising an inlet (110, figure 43) and an outlet (105, figure 43); an inflow tube (20, figure 43) operably coupled to the inlet ([0119-0121]); an outflow tube (30, figure 43) operably coupled to the outlet ([0119-0121]); a pressure sensor (1060, figure 43, [0119]) coupled to the inflow tube; and a controller (14, figure 43) operably coupled to the pressure sensor and the pump and configured to receive a pressure measurement from the pressure sensor, the controller including programing to operate the system to regulate pressure and trigger activation of the pump if the pressure measurement received from the pressure sensor indicates a pressure ([0119-0121]). The limitations “configured to be positioned in and measure pressure in an area of a junction of a subclavian vein and an internal jugular vein with at least a portion of the inflow tube positioned in the vicinity of a lymphatic duct outlet within the junction”, “does not inhibit lymphatic return”, and “in the vicinity of the lymphatic duct outlet” are statements of intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Franano discloses the device be implanted to treat blood in the vessels ([0009]) which allows the device to be capable of performing the intended use of operating at a junction of a subclavian vein and an internal jugular vein and in vicinity of lymphatic duct outlets, and not inhibit lymphatic return.
Franano does not specifically teach the pressure of at least 6 mm Hg and regulating pressure within a range of about 2 to 6 mmHg.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a desired pressure to operate the pump for the purpose of pumping blood through the pump to the outlet since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Franano would not operate differently with the claimed range and since Franano teaches that the pump allows the control of fluid through the device by adjusting the pump speed after sensing the flow/pressure ([0119]), the device would function appropriately having the claimed pressure range. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “can” be within the claimed ranges (specification pp. [0015]).
Regarding claim 24, Franano discloses wherein the controller is configured to control a speed of operation of the pump depending on a pressure measured by the pressure sensor ([0119-0120]).
Regarding claim 25, Franano does not discloses wherein the pump is configured to continuously pump when the pressure measured by the pressure sensor is above 6 mm Hg. The limitation “pump the fluid from the lymphatic duct to the vein” is a statement of intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Franano discloses the device be implanted to treat blood in the vessels ([0009]) which allows the device to be capable of performing the intended use of pumping the fluid from the lymphatic duct to the vein.
Regarding claim 26, Franano discloses a power source (26, figure 43) configured to be implanted in the body of the patient and configured to provide power to the pump ([0133]).
Regarding claim 34, The limitations “the pump is configured to be located in a lymphatic duct adjacent the junction” is a statement of intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Franano discloses the device be implanted to treat blood in the vessels ([0009]) which allows the device to be capable of performing the intended use of operating at a junction of a subclavian vein and an internal jugular vein and in vicinity of lymphatic duct outlets.
Regarding claim 35, Franano discloses wherein the pump performs pressure regulation in the body and is configured to pump fluid at a rate in a range of about 10 to 1000 ml/hour or 10/200mL/hour ([0103]).
Regarding claim 36, Franano does not disclose the pump discharge against a pressure gradient is less than about 15 mmHg.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a desired pressure to operate the pump for the purpose of pumping blood through the pump to the outlet since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Franano would not operate differently with the claimed range and since Franano teaches that the pump allows the control of fluid through the device by adjusting the pump speed after sensing the flow/pressure ([0119]), the device would function appropriately having the claimed pressure range.
Regarding claim 39, Franano discloses the catheter dwells inside the patient during usage (figure 38, illustrating the usage).
Regarding claim 41, Franano discloses the inflow lumen receives the (1060, figure 43, [0119]) coupled to the inflow tube. The limitation “configured to be positioned within a venous angle at the outlet of the lymphatic duct” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Franano discloses the device be implanted to treat blood in the vessels ([0009]) which allows the device to be capable of performing the intended use of operating at a junction of a subclavian vein and an internal jugular vein and in vicinity of lymphatic duct outlets. It would follow naturally that the device is capable and able to be implanted within a venous angle at the outlet of the lymphatic duct.
Regarding claim 42, Franano further discloses the catheter having a port (attachment opening of the catheter 20) into the inflow tube (figure 43).
Regarding claim 43, The limitation “configured and dimensioned to be inserted through the venous angle and outflow into a subclavian vein” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Franano discloses the device be implanted to treat blood in the vessels ([0009]) which allows the device to be capable of performing the intended use of operating at a junction of a subclavian vein and an internal jugular vein and in vicinity of lymphatic duct outlets. It would follow naturally that the device is capable and dimensioned to be inserted through the venous angle and outflow into a subclavian vein.
Regarding claim 44, The limitation “the inflow, pump, outflow tube provide a bypass from the thoracic duct to subclavian vein” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Franano discloses the device be implanted to treat blood in the vessels ([0009]) which allows the device to be capable of performing the intended use of operating at a junction of a subclavian vein and an internal jugular vein and in vicinity of lymphatic duct outlets. It would follow naturally that the device is capable of being a bypass from the thoracic duct to subclavian vein.
Regarding claim 45, Franano discloses the pump can be operated to continuously pump fluid ([120]) and can operate with the intended use of moving fluid from thoracic duct into venous circulation.
Regarding claim 46, Franano discloses wherein the pump performs pressure regulation in the body and is configured to pump fluid at a rate in a range of about 10 to 1000 ml/hour or 10/200mL/hour ([0103]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Franano in view of Burnett (US 2004/0147871).
Regarding claim 27, Franano does not disclose a charging coil configured to inductively couple to a power source external to the body of the patient and thereby provide power to the pump.
Burnett discloses an implantable shunt relatively pertinent to problem posed by Applicant of moving fluid. Burnett teaches a charging coil configured to inductively couple to a power source external to the body of the patient and thereby provide power to the pump. ([0016], pump may be tethered to an inductive charging coil for recharging or, if a battery with sufficient life is used, may carry its own independent power supply).
Burnett provides alternative power sources to allow the pump to be charged without need for replacement battery ([0016]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute Franano power source with the Burnett inductively coupled power source to supply power to the pump device.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781